DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 8-10, 13, 15 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (CONTEXTUAL SPOKEN LANGUAGE UNDERSTANDING USING RECURRENT NEURAL NETWORKS).

Regarding claim 8. 
Shi teaches a method comprising: applying a multi-domain model including a recurrent neural network (RNN) with semantic parsing to a plurality of queries across a plurality of domains, the queries each comprising a natural- language input sequence (see page 5271, abstract teaches “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification”, also the  introduction on page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also in the same page it recites “In this paper, we propose a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), the multi-domain model configured to jointly model, for each of the plurality of queries, domain, intent, and a sequence of one or more slot values for the natural- language input sequence (see first page under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”), wherein applying the multi-domain model to an individual query comprises representing the respective input sequence by a sequence of words and an end-of-sequence token, and representing an output sequence by a sequence of one or more slot tags associated with respective words of the input sequence (see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>) and, concatenated with the sequence of one or more slot tags, domain and intent tags associated with an end-of-sequence token of the input sequence (see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”)

Regarding claim 9.
Shi teaches the method of claim 8,
 further teaches wherein the multi-domain model comprises a joint recurrent neural network (JRNN) (see page 5273, “NN and RNN parameters for the joint domain/intent classification and slot labeling. It firstly applies forward computation to predict domains and obtains NN”, also see page 5273, multi RNN joint models are trained).

Regarding claim 10. 
Shi teaches the method of claim 8,
Shi further teaches wherein the individual query of the plurality of queries represents a verbal utterance (see e.g. page 5271, the query table teaches verbal utterance, also “users interact with the system via a sequence of consecutive natural language queries. Each query has its intra-session history information from previous queries, associated with their previously predicted domains, intents and slot labels.”)

Regarding claim 13. 
Shi teaches the method of claim 8,
Shi further teaches wherein applying the multi- domain model comprises identifying the individual query from the plurality of queries (see page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The ).

Regarding claim 15. 
Shi teaches the method of claim 8,
	Shi further teaches wherein applying the multi-domain model to a plurality of queries across a plurality of domains includes performing semantic parsing across the plurality of domains (see page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”).

With respect to claim 23.
Shi teaches the method of claim 8.
Shi further teaches further comprising: building the multi-domain model (see e.g. page 5271 abstract, “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification. Our method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 11, 16-17, 20 and 22 are rejected under 35 USC 103 as being unpatentable over Shi et al. (CONTEXTUAL SPOKEN LANGUAGE UNDERSTANDING USING RECURRENT NEURAL NETWORKS) in view of Deoras et al (US 2015/0066496 A1).

With respect to claim 1,
Shi teaches a system comprising; 
building a multi-domain classifier model using a Recurrent Neural Network (RNN) with semantic parsing from a plurality of queries (see page 5271, abstract teaches “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification”, also the  introduction on page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the we propose a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), the multi-domain model configured to jointly model domain, intent, and a sequence of one or more slot values for a natural-language input sequence with an output sequence that includes a sequence of one or more slot tags associated with respective words of the input sequence (see first page under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”) and, concatenated with a sequence of one or more slot tags, domain and intent tags associated with an end-of-sequence token of the input sequence (see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”);
 applying the multi-domain model to an individual query of the plurality of queries (see page 5271, shows the model with plurality of queries, domain and intent, also see figure 1 in page 5272, shows the RNN based contextual SLU applying query for an output of domain and intent, also see page 5273 equations 7 and 7, where “P and ); and operating the multi-domain model across a plurality of domains (see page 5271, shows the model with plurality of queries, domain and intent, also see figure 1 in page 5272, shows the RNN based contextual SLU applying query for an output of domain and intent, also see page 5273 equations 6 and 7, where “P and Q each denotes the number of domains and intents”)
	Shi does not explicitly teach a system comprising: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media having thereon one or more modules of computer-executable instructions to configure a computer to perform operations.
	Deoras teaches A system comprising: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media having thereon one or more modules of computer-executable instructions to configure a computer to perform operations (see ¶ 22, “the terms "component" and "system" are intended to encompass 1) computer-readable data storage that is configured with computer-executable instructions that cause certain functionality to be performed when executed by a processor; and 2) circuitry configured to perform certain functionality. The computer-executable instructions may include a routine, a function, or the like.”) 
Both Shi and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Deoras to use the processing units and computer taught by Deoras to perform the joint modeling of semantic parsing and 
With respect to claim 2.
Shi and Deoras teach the system of claim 1.
Shi further teaches wherein the multi-domain model comprises a joint recurrent neural network (JRNN) (see page 5273, “NN and RNN parameters for the joint domain/intent classification and slot labeling. It firstly applies forward computation to predict domains and obtains NN”, also see page 5273, multi RNN joint models are trained)

With respect to claim 3.
Shi and Deoras teach the system of claim 1.
Shi further teaches wherein the individual query of the plurality of queries represents a verbal utterance (see e.g. page 5271, the query table teaches verbal utterance, also “users interact with the system via a sequence of consecutive natural language queries. Each query has its intra-session history information from previous queries, associated with their previously predicted domains, intents and slot labels.”)

With respect to claim 4.
Shi and Deoras teach the system of claim 1.
wherein the RNN represents a bi- directional recurrent neural network (See ¶s 65 and 70, improved performance of the bidirectional recurrent neural network was shown.)
Both Shi and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Deoras to use the teaching of a bi- directional recurrent neural network taught by Deoras to perform the recurrent neural network as taught by Shi. The motivation for doing so would be to perform the functionality of classification using RNN jointly with another neural network to improve classification outputs (See Deoras e.g. ¶¶ 1, 65 and 70).

With respect to claim 6.
Shi and Deoras teach the system of claim 1.
Shi further teaches wherein applying the multi- domain model includes: identifying the individual query from the plurality of queries; and estimating a domain, an intent, and a slot for the individual query of the plurality of queries (see page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”).


Shi and Deoras teach the system of claim 1.
Shi further teaches wherein operating the multi- domain model across a plurality of domains includes performing semantic parsing across the plurality of domains (see page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”).

With respect to claim 11.
Shi teaches the method of claim 8.
Shi do not teach wherein the RNN represents a bi-directional recurrent neural network.   
Deoras teaches wherein the RNN represents a bi- directional recurrent neural network (See ¶s 65 and 70, improved performance of the bidirectional recurrent neural network was shown.)
Both Shi and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Deoras to use the teaching of a bi- directional recurrent neural network taught by Deoras to perform the recurrent neural network as taught by Shi. The motivation for doing so would be to perform the 

With respect to claim 16. 
Shi teaches applying a multi-domain model including a Recurrent Neural Network (RNN) with semantic parsing to a plurality of queries across a plurality of domains, the queries each comprising a natural-language input sequence (see page 5271, abstract teaches “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification”, also the  introduction on page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also in the same page it recites “In this paper, we propose a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), the multi-domain model configured to jointly model for each of the plurality of queries, domain, intent, and a sequence of one or more slot values for the natural-language input sequence (see page 5271 under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for ”); 
wherein applying the multi-domain model to an individual query comprises representing the respective input sequence by an output sequence that includes a sequence of one or more slot tags associated with respective words of the input sequence and, concatenated with the sequence of one or more slot tags, domain and intent tags associated with an end-of-sequence token of the input sequence (see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”).
	Shi does not teach one or more non-transitory computer-readable media having encoded thereon computer-executable instructions to, upon execution, configure a computer to perform operations.
	Deoras teaches one or more non-transitory computer-readable media having encoded thereon computer-executable instructions to, upon execution, configure a computer to perform operations (see ¶ 22, “the terms "component" and "system" are intended to encompass 1) computer-readable data storage that is configured with computer-executable instructions that cause certain functionality to be performed when executed by a processor; and 2) circuitry configured to perform certain ) 
Both Shi and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Deoras to use the processing units and computer taught by Deoras to perform the joint modeling of semantic parsing and domain/intent classification as taught by Shi. The motivation for doing so would be to perform the functionality of classification using RNN using a computer with processing units (See Deoras e.g. abstract and ¶ 1 and 22).

With respect to claim 17. 
Shi teaches a system, comprising: a multi-domain model comprising a joint recurrent neural network (JRNN) built for semantic parsing (see page 5271, abstract teaches “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification”, also the  introduction on page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also in the same page it recites “In this paper, we propose a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), the multi-domain model configured to jointly model domain, intent, and a sequence of one or more slot values for a natural-language input sequence with an output sequence that includes a sequence of one or more slot tags associated with respective words of the input sequence (see page 5271 under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”) and, concatenated with the sequence of one or more slot tags, domain and intent tags associated with an end-of-sequence token of the input sequence (see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”); 
a training engine configured to train the multi-domain model using a plurality of queries paired with respective semantic frames including domain, intent, and slot values (see page 5271, “The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment. A Convolution Neural Network (CNN) [21] is placed on top of features extracted from a step-n-gram model, which extracts sentence-level features from ); 
and an operation engine configured to operate the trained multi-domain model to perform semantic parsing for a query across a plurality of domains (see page 5271, “The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment. A Convolution Neural Network (CNN) [21] is placed on top of features extracted from a step-n-gram model, which extracts sentence-level features from sequential hidden layer activities from RNN. One obvious advantage of the proposed approach is that it can jointly train neural networks parameters”).
Shi does not teach a system, comprising: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media.
Deoras teaches a system, comprising: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media (see ¶ 22, “the terms "component" and "system" are intended to encompass 1) computer-readable data storage that is configured with computer-executable instructions that cause certain functionality to be performed when executed by a processor; and 2) circuitry configured to perform certain functionality. The computer-executable instructions may include a routine, a function, or the like.”) 
	Both Shi and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing 

With respect to claim 20.
Shi and Deoras teach the system of claim 17.
Shi teaches wherein the query comprises an utterance (see e.g. page 5271, the query table teaches verbal utterance, also “users interact with the system via a sequence of consecutive natural language queries. Each query has its intra-session history information from previous queries, associated with their previously predicted domains, intents and slot labels.”)

With respect to claim 22.
Shi and Deoras teach the system of claim 1.
Shi further teaches wherein the plurality of domains each have associated slots and associated intents, at least some of the slots and intents being shared across multiple ones of the plurality of domains (see page 5273, “Fig 1, there are two hidden layers. The top one is shared by domain and intent classification. The other one is the hidden layer of the bottom RNN that is shared by domain/intent classification and slot labeling. The model size and modeling capability are mainly determined”). 

Claim 5 is rejected under 35 USC 103 as being unpatentable over Shi et al. (CONTEXTUAL SPOKEN LANGUAGE UNDERSTANDING USING RECURRENT NEURAL NETWORKS) in view of Deoras et al (US 2015/0066496 A1) and in further view of Graves (US 9,263,036 B1).

With respect to claim 5.
Shi and Deoras teach the system of claim 1.
Shi and Deoras do not teach wherein the RNN is activated by long-short term memory (LSTM) from the plurality of queries.
Graves teaches wherein the RNN is activated by long-short term memory (LSTM) from the plurality of queries (see Fig. 2, a memory cell of a long short-term memory recurrent neural network and also see e.g. Col 2 lines 35-41, “In another aspect, each hidden layer of the deep RNN is implemented by a Long Short-term Memory (LSTM) RNN, providing a deep LSTM RNN. It has been found that a deep LSTM RNN configured in accordance with the following details can provide high performance in speech recognition.”).
Shi, Deoras and Graves pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi, Deoras and Graves to incorporate the teachings of Graves to use long-short term memory (LSTM). The motivation for doing so would be for the purpose of providing high performance in speech recognition using the combination of RNN and LSTM (See Graves e.g. Col. 2 lines 35-40).

Claim 12 is rejected under 35 USC 103 as being unpatentable over Shi et al. (CONTEXTUAL SPOKEN LANGUAGE UNDERSTANDING USING RECURRENT NEURAL NETWORKS) in view of Graves (US 9,263,036 B1).

Regarding claim 12.
Shi teaches the method of claim 8.
Shi do not teach wherein the RNN is activated by long-short term memory (LSTM) from the plurality of queries.
Graves teaches wherein the RNN is activated by long-short term memory (LSTM) from the plurality of queries (see Fig. 2, a memory cell of a long short-term memory recurrent neural network and also see e.g. Col 2 lines 35-41, “In another aspect, each hidden layer of the deep RNN is implemented by a Long Short-term Memory (LSTM) RNN, providing a deep LSTM RNN. It has been found that a deep LSTM RNN configured in accordance with the following details can provide high performance in speech recognition.”).
Shi and Graves pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Graves to incorporate the teachings of Graves to use long-short term memory (LSTM). The motivation for doing so would be for the purpose of providing high performance in speech recognition using the combination of RNN and LSTM (See Graves e.g. Col. 2 lines 35-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958.  The examiner can normally be reached on mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116